















SEMGROUP CORPORATION


SEVERANCE AGREEMENT



--------------------------------------------------------------------------------












SEMGROUP CORPORATION
SEVERANCE AGREEMENT


TABLE OF CONTENTS


 
 
Page


ARTICLE I
DEFINITIONS
.......................................................................................................
2


ARTICLE II
THE COMPANY'S OBLIGATIONS UPON SEPARATION FROM SERVICE...
13


ARTICLE III
NO SET-OFF OR MITIGATION
..........................................................................
20


ARTICLE IV
RESTRICTIVE COVENANTS
.............................................................................
21


ARTICLE V
NON-EXCLUSIVITY OF RIGHTS
......................................................................
28


ARTICLE VI
MISCELLANEOUS
..............................................................................................
28


ARTICLE VII
EXECUTIVE'S ACKNOWLEDGMENT
.............................................................
32











i

--------------------------------------------------------------------------------




EXHIBIT 10.2




SEMGROUP CORPORATION
SEVERANCE AGREEMENT
THIS AGREEMENT dated as of the ______day of _______, 20____ (the “Agreement
Date”) is made by and between SemGroup Corporation, a corporation incorporated
under the laws of the State of Delaware (“SemGroup”) together with its
subsidiaries, affiliates and successors thereto), and ____________________
(“Executive”).
RECITALS
The Board of Directors of SemGroup has determined that it is in the best
interests of SemGroup and its stockholders to encourage and motivate the
Executive to devote his full attention to the performance of his assigned duties
without the distraction of concerns regarding his involuntary or constructive
termination of employment for the reasons specified in this Agreement. The
Executive is employed by SemGroup or a Subsidiary and may from time to time be
employed by one or more Subsidiaries. SemGroup and its Subsidiaries believe that
it is in the best interest of the Executive, their customers, the communities
they serve, and the stockholders of SemGroup to provide financial assistance
through severance payments and other benefits to Executive if Executive is
involuntarily or constructively terminated for the reasons specified in this
Agreement. This Agreement is intended to accomplish these objectives.
ARTICLE I DEFINITIONS


As used in this Agreement, the terms specified below shall have the following
meanings:
1.1    “Accrued Annual Bonus” means the amount of any Annual Bonus earned but
not yet paid as of the Termination Date, other than amounts Executive has
elected to defer.


1.2    “Accrued Base Salary” means the amount of Executive’s Base Salary that is
accrued but not yet paid as of the Termination Date, other than amounts
Executive has elected to defer.


1.3    “Accrued Obligations” means, as of the Termination Date, the sum of
Executive’s Accrued Base Salary, Accrued Annual Bonus, any accrued but unpaid
vacation pay, and any other amounts and benefits which are then due to be paid
or provided to Executive by SemGroup, but have not yet been paid or provided (as
applicable).


2

--------------------------------------------------------------------------------



EXHIBIT 10.2




1.4    "Affiliate” means any Person (including a Subsidiary) that directly or
indirectly, through one or more intermediaries, controls, or is controlled by or
is under common control with SemGroup. For purposes of this definition the term
“control” with respect to any Person means the power to direct or cause the
direction of management or policies of such Person, directly or indirectly,
whether through the ownership of Voting Securities, by contract or otherwise.


1.5    “Agreement Date” see the introductory paragraph of this Agreement.


1.6    “Agreement Term” means the period commencing on the Agreement Date and
ending on June 1, 2020. Notwithstanding anything herein to the contrary, with
respect to a Post-Change Period, the Agreement Term shall end at the earliest of
the following: (a) the second anniversary of the Change Date, or (b) the
Termination Date; provided that: (i) the obligations, if any, of SemGroup to
make payments under this Agreement due to a Separation from Service which
occurred during the Agreement Term shall continue beyond the Agreement Term
until all such obligations are fully satisfied, and (ii) the obligations of
Executive under this Agreement shall continue beyond the Agreement Term until
all such obligations are fully satisfied. Notwithstanding anything herein to the
contrary, this Agreement shall automatically terminate upon the occurrence of:
(i) a Disqualifying Disaggregation pursuant to Section 1.20; or (ii) SemGroup or
its Affiliates cease to have a majority equity interest in SemCAMS Midstream ULC
(“SemCAMS”) in circumstances that are not otherwise a Disqualifying
Disaggregation (a “SemCAMS Disaggregation”).


1.7    “Annual Bonus” means the opportunity to receive payment of a cash annual
incentive.


1.8    “Article” means an article of this Agreement.


1.9    “Base Salary” means annual base salary in effect on the Termination Date,
disregarding any reduction that would qualify as Good Reason.


1.10    “Beneficial Owner” means such term as defined in Rule 13d-3 of the SEC
under the Exchange Securities Act.


1.11    “Beneficiary” see Section 6.3.




3

--------------------------------------------------------------------------------



EXHIBIT 10.2


1.12    “Board” means the Board of Directors of SemGroup or, from and after the
Change Date that gives rise to a Surviving Corporation other than SemGroup, the
Board of Directors of such Surviving Corporation.


1.13    “Cause” means any reason which would entitle SemGroup to terminate the
Executive's employment without notice or payment in lieu of notice at common law
and includes, without limiting the generality of the foregoing, any one or more
of the following:


(a)Executive’s conviction of an indictable offence or other crime involving
fraud, dishonesty, moral turpitude or a breach of trust as regards SemGroup or
its Affiliates;


(b)Executive’s commission of any act of theft, fraud, embezzlement or
misappropriation of property or funds against SemGroup or any of its Affiliates
that is materially injurious to any such entity regardless of whether a criminal
conviction is obtained;


(c)Executive’s willful or reckless material misconduct in the performance of his
duties which results in an adverse effect on SemGroup, the Subsidiary or an
Affiliate;


(d)Executive’s willful or reckless violation or disregard of the code of
business conduct and ethics or, if applicable, the code of ethics for CEO and
senior financial officers;


(e)Executive’s material willful or reckless violation or disregard of a Company
or Subsidiary policy; or


(f)Executive’s habitual or gross neglect of duties, provided, however, that for
purposes of clauses (c) and (f), Cause shall not include any one or more of the
following:


(i)bad judgment or negligence, other than Executive’s habitual neglect of duties
or gross negligence;


(ii)any act or omission believed by Executive in good faith, after reasonable
investigation, to have been in or not opposed to the interest of SemGroup, the
Subsidiary or an Affiliate (without intent of Executive to gain, directly or
indirectly, a profit to which Executive was not legally entitled);


4

--------------------------------------------------------------------------------



EXHIBIT 10.2




(iii)any act or omission with respect to which a determination could properly
have been made by the Board that Executive had satisfied the applicable standard
of conduct for indemnification or reimbursement under SemGroup’s certificate of
incorporation, by-laws, Board resolutions, any applicable indemnification
agreement, or applicable law, in each case as in effect at the time of such act
or omission; or


(iv)during a Post-Change Period, failure to meet performance goals, objectives
or measures following good faith efforts to meet such goals, objectives or
measures; and


(v)further provided that, for purposes of clauses (c) through (f) if an act, or
a failure to act, which was done, or omitted to be done, by Executive in good
faith and with a reasonable belief, after reasonable investigation, that
Executive’s act, or failure to act, was in the best interests of SemGroup, the
Subsidiary or an Affiliate or was required by applicable law or administrative
regulation, such breach shall not constitute Cause if, within 10 business days
after Executive is given written notice of such breach that specifically refers
to this Section, Executive cures such breach to the fullest extent that it is
curable. With respect to the above definition of “cause”, no act or conduct by
Executive will constitute “cause” if Executive acted: (i) in accordance with the
instructions or advice of counsel representing SemGroup or if there was a
conflict such that Executive could not consult with counsel representing
SemGroup, other qualified counsel, or (ii) as required by legal process.


1.14    “Cause Determination” see Section 2.3(b)(iv).


1.15    “Change Date” means the date on which a Change in Control first occurs
during the Agreement Term.


1.16    “Change in Control” means, except as otherwise provided below, the
occurrence of any one or more of the following during the Agreement Term:


(a)    any Person other than an Affiliate of SemGroup (a “Related Party”)
becomes the Beneficial Owner of 30% or more of the common stock of SemGroup or
of Voting Securities representing 30% or more of the combined voting power of
all Voting Securities of SemGroup,


5

--------------------------------------------------------------------------------



EXHIBIT 10.2


except that no Change in Control shall be deemed to have occurred solely by
reason of such beneficial ownership by a Person with respect to which both more
than 70% of the common stock of such Person and Voting Securities representing
more than 70% of the combined voting power of the Voting Securities of such
Person are then owned, directly or indirectly, by the persons who were the
direct or indirect owners of the common stock and Voting Securities of SemGroup
immediately before such acquisition, in substantially the same proportions as
their ownership, immediately before such acquisition, of the common stock and
Voting Securities of SemGroup, as the case may be; or


(b)    SemGroup Incumbent Directors (determined using the Agreement Date as the
baseline date) cease for any reason to constitute at least a majority of the
directors of SemGroup then serving; or


(c)    consummation of a merger, reorganization, recapitalization,
consolidation, or similar transaction (any of the foregoing, a “Reorganization
Transaction”), other than a Reorganization Transaction that results in the
Persons who were the direct or indirect owners of the outstanding common stock
and Voting Securities of SemGroup immediately before such Reorganization
Transaction becoming, immediately after the consummation of such Reorganization
Transaction, the direct or indirect owners, of both at least 60% of the
then-outstanding common stock of the Surviving Corporation and Voting Securities
representing at least 60% of the combined voting power of the then-outstanding
Voting Securities of the Surviving Corporation, in substantially the same
respective proportions as such Persons’ ownership of the common stock and Voting
Securities of SemGroup immediately before such Reorganization Transaction; or


(d)    approval by the stockholders of SemGroup of a plan or agreement for the
sale or other disposition of all or substantially all of the consolidated assets
of SemGroup or a plan of complete liquidation of SemGroup, other than any such
transaction that would result in: (i) a Related Party owning or acquiring more
than 50% of the assets owned by SemGroup immediately prior to the transaction,
or (ii) the Persons who were the direct or indirect owners of the outstanding
common stock and Voting Securities of SemGroup immediately before such
transaction becoming, immediately after the consummation of such transaction,
the direct or indirect owners, of more than 50% of the assets owned by SemGroup
immediately prior to the transaction.


6

--------------------------------------------------------------------------------



EXHIBIT 10.2




Notwithstanding the occurrence of any of the foregoing events, a Change in
Control shall not occur with respect to Executive if, in advance of such event,
Executive agrees in writing that such event shall not constitute a Change in
Control. Upon the Board’s determination that a sale or other disposition of all
or substantially all of the consolidated assets of SemGroup or a plan of
complete liquidation of SemGroup that was approved by stockholders, as described
in Section 1.16(d), will not occur, a Change in Control shall be deemed not to
have occurred from such date of determination forward, and this Agreement shall
continue in effect as if no Change in Control had occurred except to the extent
termination requiring payments under this Agreement occurs prior to such Board
determination.
1.17    “Competitive Business” means, as of any date, any individual or entity
(and any branch, office, or operation thereof) which engages in, or proposes to
engage in (with Executive’s assistance) any of the following in which the
Executive has been engaged in the 12 months preceding the Termination Date: (i)
the gathering, transportation, storage, distribution, blending and/or marketing
of crude oil, natural gas, natural gas liquids, refined petroleum products
and/or liquid asphalt cement; and (ii) any other business actively engaged in by
SemGroup which represents for any calendar year or is projected by SemGroup (as
reflected in a business plan adopted by SemGroup before Executive’s Termination
Date) to yield during any year during the first three-fiscal year periods
commencing on or after Executive’s Termination Date, more than 5% of the gross
revenue of SemGroup, and, in either case, which is located (x) anywhere in
Canada, or (y) anywhere outside of Canada where SemGroup is then engaged in, or
proposes as of the Termination Date to engage in to the knowledge of the
Executive, any of such activities.


1.18    “Confidential and Proprietary Information” means any non-public
information of any kind or nature in the possession of SemGroup or any of its
Affiliates, including without limitation, ideas, processes, methods, systems,
procedures, designs, innovations, devices, inventions, discoveries, know-how,
data, techniques, models, lists of former, present and prospective customers,
vendors, suppliers and employees, marketing, business or strategic plans,
pricing structure, financial information, research and development information,
trade secrets or other subject matter relating to SemGroup’s or its Affiliates’
products, services, businesses, operations, employees, customers or suppliers,
whether in tangible or intangible form, including: (i) any information that
gives SemGroup or any of its Affiliates a competitive advantage in the
gathering, transportation, storage, distribution, blending and/or marketing of
crude oil, natural gas, natural gas liquids, refined petroleum products


7

--------------------------------------------------------------------------------



EXHIBIT 10.2


and/or liquid asphalt cement and other businesses in which SemGroup or an
Affiliate is engaged, or (ii) any information obtained by SemGroup or any of its
Affiliates from third parties to which SemGroup or an Affiliate owes a duty of
confidentiality, or (iii) any information that was learned, discovered,
developed, conceived, originated or prepared during or as a result of
Executive’s performance of any services on behalf of SemGroup or any Affiliate.
Notwithstanding the foregoing, “Confidential and Proprietary Information” shall
not include: (i) information that is or becomes generally known to the public
through no fault of Executive; (ii) information obtained on a non-confidential
basis from a third party other than SemGroup or any Affiliate, which third party
disclosed such information without breaching any legal, contractual or fiduciary
obligation; or (iii) information approved for release by written authorization
of SemGroup. For purposes of this Agreement, “Confidential and Proprietary
Information” shall include the execution of this Agreement by the Executive and
the terms and conditions contained herein.


1.19    “Disability” means any medically determinable physical or mental
impairment of Executive where he: (a) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of
Executive’s Employer.


1.20    “Disqualifying Disaggregation” means the cessation of Executive’s
employment with SemGroup and/or its Affiliates during the Post-Change Period due
to a sale, spin-off, or other disaggregation (“Disaggregation”) solely where
Executive is employed by the successor in substantially the same position as the
position held prior to the Disaggregation, provided the successor assumes all of
SemGroup’s obligations under this Agreement.


1.21    “Employer” means SemGroup or, if Executive is not employed directly by
SemGroup, the Subsidiary that from time to time employs Executive on or after
the Agreement Date, and the successor of either (provided, in the case of a
Subsidiary, that such successor is also a Subsidiary).


1.22    “Good Reason” means a Separation from Service by Executive in accordance
with the substantive and procedural provisions of this Section.


8

--------------------------------------------------------------------------------



EXHIBIT 10.2




(a)    Separation from Service by Executive for “Good Reason” means a Separation
from Service initiated by Executive on account of any one or more of the
following actions or omissions that, unless otherwise specified, occurs during a
Post- Change Period:


(i)    a material adverse reduction in the nature or scope of Executive’s
office, position, duties, functions, responsibilities or authority (including
reporting responsibilities and authority) during a Post-Change Period from the
most significant of those held, exercised and assigned at any time during the
90-day period immediately before the Change Date;


(ii)    any reduction in or failure to pay Executive’s annual Base Salary at an
annual rate not less than 12 times the highest monthly base salary paid or
payable to Executive by his Employer in respect of the 12-month period
immediately before the Change Date;


(iii)    any reduction in the Target Annual Bonus which Executive may earn
determined as of the Change Date or failure to pay Executive’s Annual Bonus on
terms substantially equivalent to those provided to peer executives of the
Employer;


(iv)    a material reduction of Executive’s aggregate compensation and/or
aggregate benefits from the amounts and/or levels in effect on the Change Date,
unless such reduction is part of a policy applicable to peer executives of the
Employer and of any successor entity;


(v)    required relocation during a Post-Change Period of more than 50 miles of:
(A) Executive’s workplace, or (B) the principal offices of the Employer or its
successor (if such offices are Executive’s workplace), in each case without the
consent of Executive; provided, however, in both cases of (A) and (B) of this
subsection (v), such new location is farther from Executive’s residence than the
prior location;


(vi)the failure at any time of a successor to Executive’s Employer explicitly to
assume and agree to be bound by this Agreement; or




9

--------------------------------------------------------------------------------



EXHIBIT 10.2


(vii)the giving of a Notice of Consideration pursuant to Section 2.3(b)(ii) and
the subsequent failure to terminate Executive for Cause and within a period of
90 days thereafter in compliance with all of the substantive and procedural
requirements of Section 2.3.


(b)    Notwithstanding anything in this Agreement to the contrary, no act or
omission shall constitute grounds for “Good Reason”:


(i)    Unless Executive gives a Notice of Termination to SemGroup and the
Employer 30 days prior to his intent to terminate his employment for Good Reason
which describes the alleged act or omission giving rise to Good Reason; and


(ii)    Unless such Notice of Termination is given within 90 days of Executive’s
first actual knowledge of such act or omission; and


(iii)    Unless SemGroup or the Employer fails to cure such act or omission
within the 30-day period after receiving the Notice of Termination.


(c)    No act or omission shall constitute grounds for “Good Reason”, if
Executive has consented in writing to such act or omission in a document that
makes specific reference to this Section.


1.23    “Including” means including without limitation.


1.24    “Notice of Consideration” see Section 2.3(b)(ii).


1.25    “Notice of Termination” means a written notice of a Separation from
Service, if applicable, given in accordance with Section 6.7 that sets forth:
(a) the specific termination provision in this Agreement relied on by the party
giving such notice, (b) in reasonable detail the specific facts and
circumstances claimed to provide a basis for such Separation from Service, and
(c) if the Termination Date is other than the date of receipt of such Notice of
Termination, the Termination Date.




10

--------------------------------------------------------------------------------



EXHIBIT 10.2


1.26    “Person” means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.


1.27    “Post-Change Period” means the period commencing on the Change Date and
ending on the earlier of the Termination Date or the second anniversary of the
Change Date.


1.28    “Reorganization Transaction” see Section 1.16(c) of the definition of
“Change in Control”.


1.29    “Restricted Shares” means shares of restricted stock, restricted stock
units, deferred stock or similar awards.


1.30    "Section” means, unless the context otherwise requires, a section of
this Agreement.


1.31    “SemGroup” see the introductory paragraph of this Agreement.


1.32    “SemGroup’s Incumbent Directors” means, determined as of any date by
reference to any baseline date:


(a)    the members of the Board on the date of such determination who have been
members of the Board since such baseline date, and


(b)    the members of the Board on the date of such determination who were
appointed or elected after such baseline date and whose election, or nomination
for election by stockholders of SemGroup or the Surviving Corporation, as
applicable, was approved by a vote or written consent of two-thirds of the
directors comprising SemGroup’s Incumbent Directors on the date of such vote or
written consent, but excluding each such member whose initial assumption of
office was in connection with (i) an actual or threatened election contest,
including a consent solicitation, relating to the election or removal of one or
more members of the Board, (ii) a tender offer, or (iii) a proposed
Reorganization Transaction.


1.33    “SemGroup Parties” means SemGroup and Executive’s Employer, with each
being a “Company Party”.




11

--------------------------------------------------------------------------------



EXHIBIT 10.2


1.34    “Securities Act” means Alberta’s Securities Act, RSA 2000, c S-4, as
amended or replaced.


1.35    “Separation from Service” means an Executive’s resignation or
termination from employment with SemGroup and its Subsidiaries.


1.36    “Stock Options” means stock options, stock appreciation rights or
similar awards.


1.37    “Subsidiary” has the meaning set out in Section 4 of the Securities Act
(Alberta).


1.38    “Surviving Corporation” means the parent corporation resulting from a
Reorganization Transaction or, if securities representing at least 50% of the
aggregate voting power of all Voting Securities of a corporation affected by a
Change in Control, which is not a Reorganization Transaction, are directly or
indirectly owned by another corporation, such other corporation.


1.39    “Target Annual Bonus” means, as of any date, the amount equal to the
product of Executive’s Base Salary determined as of such date multiplied by the
percentage of such Base Salary to which Executive would have been entitled
immediately prior to such date under any Annual Bonus arrangement for the fiscal
year for which the Annual Bonus is awarded if the performance goals established
pursuant to such Annual Bonus were achieved at the 100% level as of the end of
the fiscal year; provided, however, that if Executive’s Annual Bonus is
discretionary and no 100% target level is formally established either under the
Annual Bonus arrangement or otherwise, Executive’s “Target Annual Bonus” shall
mean the amount equal to 100% of Executive’s Base Salary.


1.40    “Taxes” means federal, provincial, local and other income, employment
and other taxes.


1.41    “Termination Date” means the date of the receipt of the Notice of
Termination by Executive (if such notice is given by Executive’s Employer) or by
Executive’s Employer (if such notice is given by Executive), or any later date,
not more than 60 days after the giving of such notice, specified in such notice;
provided, however, that:


(a)    if Executive’s employment is terminated by reason of death or Disability,
the Termination Date shall be the date of Executive’s death or the date of
deemed termination of employment due to Disability, as applicable, regardless of
whether a Notice of Termination has been given; and


12

--------------------------------------------------------------------------------



EXHIBIT 10.2




(b)    if no Notice of Termination is given, the Termination Date shall be the
last date on which Executive is employed by an Employer; and


(c)    for purposes of ARTICLE IV (Restrictive Covenants) if the Executive does
not have a Separation from Service, the Termination Date shall be the later of
the date the entity that employs Executive ceases to be a Subsidiary, or, after
a Disqualifying Disaggregation (as defined in Section 1.20), the date
Executive’s employment with the successor business unit terminates, whether such
termination is initiated by such successor or by Executive.


1.42    “Voting Securities” of a corporation means securities of such
corporation that are entitled to vote generally in the election of directors of
such corporation.


1.43    “Work Product” means any and all work product, including, but not
limited to, documentation, tools, templates, processes, procedures, discoveries,
inventions, innovations, technical data, concepts, know-how, methodologies,
methods, drawings, prototypes, trade secrets, notebooks, reports, findings,
business plans, recommendations and memoranda of every description, that
Executive makes, conceives, discovers or develops alone or with others during
the course of Executive’s employment with SemGroup or during the one year period
following Executive’s Termination Date (whether or not protectable upon
application by copyright, patent, trademark, trade secret or other proprietary
rights).


1.44    “Performance Shares” means Restricted Shares, the value of which at the
time they are payable is determined as a function of the extent to which
corresponding performance criteria have been satisfied, or similar awards.


1.45    “Government Agency” means any federal, provincial or local governmental
agency or administrative body.


ARTICLE II
THE COMPANY’S OBLIGATIONS UPON SEPARATION FROM SERVICE


2.1    If by Executive for Good Reason or an Employer Other Than for Cause,
Disability, Death or Disqualifying Disaggregation During the Post-Change Period.
If Executive has a Separation from Service for Good Reason or there is an
Employer-initiated Separation from Service of the Executive


13

--------------------------------------------------------------------------------



EXHIBIT 10.2


for any reason other than Cause, Disability, Death or a Disqualifying
Disaggregation during the Post-Change Period, then in addition to payment of all
Accrued Obligations and any other amounts required by applicable employment
standards legislation, SemGroup’s and the Employer’s sole obligations to
Executive under this ARTICLE II shall be as follows:


(a)    Severance Payments. Executive shall be paid a lump-sum cash amount equal
to the greater of:


(i)    an amount equal to only that minimum pay in lieu of notice of
termination, and any and all other minimum amounts and entitlements required by
applicable employment standards legislation, as amended or replaced (including,
but not limited to statutory severance pay, if and as applicable); or


(ii)    an amount equal to the sum of:
A.Annual Bonus for Fiscal Year Prior to Year of Termination. If the Termination
Date occurs after the end of a fiscal year but before the Annual Bonus with
respect to such fiscal year is fully paid out, the Annual Bonus for such prior
fiscal year shall be paid to Executive, but the payment shall be reduced (but
not below zero) by the amount of any Annual Bonus previously paid to Executive
with respect to such prior fiscal year; and


B.Multiple of Salary and Bonus. An amount equal to two (2) times the sum of: (A)
Base Salary plus (B) the Target Annual Bonus, each determined as of the
Termination Date, provided, however, that any reduction in Executive’s Base
Salary or Target Annual Bonus that would qualify as Good Reason shall be
disregarded for this purpose.


(b)    Equity Awards. All of Executive’s equity awards then outstanding shall
only vest and payout in accordance with the applicable award agreements for such
equity awards, including, but not limited to, Stock Options, Restricted Shares,
Restricted Units and Performance Shares.


(c)    Benefits Continuation. To the extent permitted by applicable plan terms,
benefits and all other benefits and other amounts or entitlements required by
applicable employment


14

--------------------------------------------------------------------------------



EXHIBIT 10.2


standards legislation will continue for any minimum period required by
applicable employment standards legislation, if any.


(d)    Outplacement. Executive shall be reimbursed for reasonable fees and costs
for outplacement services incurred by Executive within six months after the
Separation from Service, promptly upon presentation of reasonable documentation
of such fees and costs, subject to a maximum of $10,000. All requests of
Executive for reimbursement must be submitted to SemGroup within one year of
Separation from Service and SemGroup shall make the reimbursement of reasonable
requests no later than 30 days after such request, but in all events within 15
months of Separation from Service.


(e)    Directors’ and Officers’ Liability Insurance. For a period of six (6)
years after the Termination Date (or for any known longer applicable statute of
limitations period), the Executive shall be entitled to coverage under a
directors’ and officers’ liability insurance policy in an amount no less than,
and on the same terms as those provided to peer executive officers and directors
of the Employer.


2.2    If by an Employer Other Than for Cause, Disability or Death Prior to the
Post- Change Period. If there is an Employer-initiated Separation from Service
of the Executive for any reason other than Cause, Disability or Death other than
during a Post-Change Period, then in addition to payment of all Accrued
Obligations, which shall be payable no later than 30 business days after the
Termination Date, SemGroup’s and the Employer’s sole obligations to Executive
under this ARTICLE II shall be as follows:


(a)    Severance Payments. Executive shall be paid a lump-sum cash amount equal
to the greater of:
(i)    an amount equal to only that minimum pay in lieu of notice of
termination, and any and all other minimums and entitlements required by
applicable employment standards legislation, as amended or replaced (including,
but not limited to statutory severance pay, if and as applicable); or


(ii)    an amount equal to the sum of:


A.    Annual Bonus for Fiscal Year Prior to Year of Termination. If the
Termination Date occurs after the end of a fiscal year but before the Annual


15

--------------------------------------------------------------------------------



EXHIBIT 10.2


Bonus with respect to such fiscal year is fully paid out, the Annual Bonus for
such prior fiscal year shall be paid to Executive, but the payment shall be
reduced (but not below zero) by the amount of any Annual Bonus previously paid
to Executive with respect to such prior fiscal year; and


B.    Multiple of Salary and Bonus. An amount equal to one (1) times the sum of:
(A) Base Salary plus (B) the Target Annual Bonus, each determined as of the
Termination Date.


(b)    Benefits Continuation. To the extent permitted by applicable plan terms,
benefits and all other benefits and other amounts or entitlements required by
applicable employment standards legislation will continue for any minimum period
required by applicable employment standards legislation, if any.


(c)    Equity Awards. All of Executive’s equity awards then outstanding shall
only vest and payout in accordance with the applicable award agreements for such
equity awards, including, but not limited to, Stock Options, Restricted Shares,
Restricted Units and Performance Shares.


(d)    Outplacement. Executive shall be reimbursed for reasonable fees and costs
for outplacement services incurred by Executive within six months after the
Separation from Service, promptly upon presentation of reasonable documentation
of such fees and costs, subject to a maximum of $10,000. All requests of
Executive for reimbursement must be submitted to SemGroup within one year of
Separation from Service and SemGroup shall make the reimbursement of reasonable
requests no later than 30 days after such request, but in all events within 15
months of Separation from Service.


(e)    Directors’ and Officers’ Liability Insurance. For a period of six (6)
years after the Termination Date (or for any known longer applicable statute of
limitations period), the Executive shall be entitled to coverage under a
directors’ and officers’ liability insurance policy in an amount no less than,
and on the same terms as those provided to peer executive officers and directors
of the Employer.


2.3    If by an Employer for Cause.


16

--------------------------------------------------------------------------------



EXHIBIT 10.2


(a)    Termination for Cause. If the Executive has a Separation from Service for
Cause, SemGroup Parties’ sole obligation to Executive under this ARTICLE II
shall be to pay Executive a lump-sum cash amount equal to all Accrued
Obligations determined as of the Termination Date, and any other minimum amounts
required by applicable employment standards legislation.


(b)    Change in Control: Procedural Requirements for Termination for Cause. For
any Separation from Service for Cause during any part of a Post-Change Period,
SemGroup Parties shall strictly observe each of the following substantive and
procedural provisions:


(i)    The Board shall call a meeting for the stated purpose of determining
whether Executive’s acts or omissions satisfy the requirements of the definition
of “Cause” and, if so, whether to terminate Executive’s employment for Cause.


(ii)    Not less than 15 days prior to the date of such meeting, the Board shall
provide or cause to be provided Executive and each member of the Board written
notice (a “Notice of Consideration”) of: (A) a detailed description of the acts
or omissions alleged to constitute Cause, (B) the date of such meeting of the
Board, and (C) Executive’s rights under clauses (iii) and (iv) below.


(iii)    Executive shall have the opportunity to present to the Board a written
response to the Notice of Consideration, but shall not have the right to appear
in person or by counsel before the Board.


(iv)    Executive’s employment may be terminated for Cause only if: (A) the acts
or omissions specified in the Notice of Consideration did in fact occur and such
actions or omissions do constitute Cause as defined in this Agreement, (B) the
Board, by affirmative vote of a simple majority of its members, makes a specific
determination to such effect and to the effect that Executive’s employment
should be terminated for Cause (“Cause Determination”), and (C) SemGroup
thereafter provides Executive with a Notice of Termination that specifies in
specific detail the basis of such Separation from Service for Cause and which
Notice shall be consistent with the reasons set forth in the Notice of
Consideration.


17

--------------------------------------------------------------------------------



EXHIBIT 10.2


(v)    In the event that the existence of Cause shall become an issue in any
action or proceeding between Executive, on the one hand, and any one or more of
the Company Parties, on the other hand, the Cause Determination shall be final
and binding on all parties, except as provided in Section 2.3(c) below.


Nothing in this Section 2.3(b) shall preclude the Board, by majority vote, from
suspending Executive from his duties, with pay, at any time.
(c)    Change in Control: Standard of Review. In the event that the existence of
Cause during a Post-Change Period shall become an issue in any action or
proceeding between Executive, on the one hand, and any one or more of SemGroup
Parties on the other hand, SemGroup Parties, as applicable, shall,
notwithstanding the Cause Determination, have the burden of establishing that
the actions or omissions specified in the Notice of Consideration did in fact
occur and do constitute Cause and that SemGroup Parties have satisfied all
applicable substantive and procedural requirements of this Section.


2.4    If Voluntarily by the Executive Other Than for Good Reason. If the
Executive has a Separation from Service initiated by the Executive other than
for Good Reason, the Executive may voluntarily terminate this Agreement and the
employment of the Executive by providing SemGroup Parties with sixty (60) days'
prior written notice of the same. After receiving such notice from the
Executive, SemGroup Parties may either require the Executive to continue to
perform the Executive's duties or dismiss the Executive at any time by paying
the Executive the amounts which otherwise would have been payable to the
Executive throughout the remainder of the sixty (60) day notice period by the
Executive to the Company Parties, and any other amount required by applicable
employment standards legislation.


2.5    If by Death or Disability. If Executive dies or if Executive has a
Separation from Service by reason of Executive’s Disability, the Company
Parties’ sole obligation to Executive under this ARTICLE II shall be to pay
Executive a lump-sum cash amount equal to all Accrued Obligations determined as
of the Termination Date and any other amounts or entitlements required by
applicable employment standards legislation, except that if the termination of
the Executive's employment would impair the Executive's ability to receive long
term disability benefits in whole or in part the Executive shall, in lieu of
termination, be placed on an unpaid leave of absence, it being understood that
the Executive shall not be entitled to re-employment by SemGroup Parties after
such leave of absence or when the Executive ceases to be in receipt of such
benefits. The Executive agrees that if SemGroup


18

--------------------------------------------------------------------------------



EXHIBIT 10.2


Parties terminate the Executive for Disability, this Agreement will have been
frustrated and, in any event, that accommodating a Disability would impose undue
hardship on SemGroup Parties.


2.6    SemCAMS Disaggregation. In the event there is a SemCAMS Disaggregation
and, for certainty, SemCAMS or its successor or any of their affiliates does not
assume all of SemGroup or its Affiliates’ obligations under this Agreement then,
provided Executive does not continue employment (other than in circumstance
where Cause exists) with SemGroup or its Affiliates, or SemCAMS or its successor
or any of their affiliates for one (1) year following such SemCAMS
Disaggregation, Executive shall receive those amounts and entitlements set out
in Section 2.2.


2.7    Waiver and Release. Notwithstanding anything herein to the contrary, and
subject to compliance with applicable employment standards legislation, in the
event that Executive’s employment terminates pursuant to Section 2.1 or 2.2, no
Company Party shall have any obligation to Executive under Sections 2.1(a)-(e)
or 2.2(a)-(d), as the case may be, unless and until Executive executes and
delivers to SemGroup within 60 days after Separation from Service a release and
waiver of SemGroup, the Employer and their Affiliates, in a form acceptable to
SemGroup.


2.8    Breach of Covenants. If a court determines that Executive has breached
any non- competition, non-solicitation, non-disparagement, confidential
information or intellectual property covenant entered into at any time between
Executive (on the one hand) and SemGroup, the Employer, or any Affiliate (on the
other hand), including the Restrictive Covenants in ARTICLE IV, then, except for
any minimum amounts or entitlements required by applicable employment standards
legislation, and to the extent permitted by applicable law, (a) no Company Party
shall have any obligation to pay or provide any severance or benefits under
ARTICLE II (b) all of Executive’s unexercised Stock Options shall terminate as
of the date of the breach, (c) all of Executive’s unvested Restricted Shares,
Restricted Units and Performance Shares shall be forfeited as of the date of the
breach, (d) Executive shall reimburse a Company Party for any amount already
paid under ARTICLE II, and (e) Executive shall repay to SemGroup an amount equal
to the aggregate “spread” (as defined below) on all Stock Options, if any,
exercised in the one year period prior to the first date on which Executive
breached any such covenant (“Breach Date”). For purposes of this Section 2.8,
“spread” in respect of any Stock Option shall mean the product of the number of
shares as to which such Stock Option has been exercised during the one year
period prior to the Breach Date multiplied by the difference between the closing
price of the Class A common stock on the exercise date (or if the Class A common
stock did not trade on the exercise date on the principal stock exchange on
which the Class A common stock is then listed


19

--------------------------------------------------------------------------------



EXHIBIT 10.2


or if not so listed in the over-the-counter market, the most recent date on
which the Class A common stock did so trade) and the exercise price of the Stock
Options. The Executive agrees that the foregoing provisions represent a bona
fide estimate of damage that SemGroup will suffer if the Executive breaches the
Executive’s obligations as set out above, and are not and are not to be
construed as a penalty clause.


ARTICLE III
NO SET-OFF OR MITIGATION


3.1    No Set-off by SemGroup. Executive’s right to receive when due the
payments and other benefits provided for under this Agreement is absolute,
unconditional and subject to no set-off, counterclaim, recoupment, or other
claim, right or action that any Company Party may have against Executive or
others, except as expressly provided in this Section or as specifically
otherwise provided in this Agreement. Notwithstanding the prior sentence, any
Company Party shall have the right to deduct any amounts outstanding on any
loans or other extensions of credit to Executive from a Company Party from
Executive’s payments and other benefits (if any) provided for under this
Agreement. Notwithstanding any provision of this Agreement to the contrary,
Executive acknowledges that any incentive-based compensation paid to the
Executive under this Agreement may be subject to recovery by SemGroup Party
under any clawback policy which a Company Party may adopt from time to time,
including, without limitation, any policy which a Company Party may be required
to adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations of the SEC thereunder or the
requirements of any national securities exchange on which a Company Party’s
common stock may be listed. The Executive agrees to promptly return any such
incentive-based compensation which a Company Party determines it is required to
recover from the Executive under any such clawback policy. Time is of the
essence in the performance by SemGroup Parties of their respective obligations
under this Agreement. Notwithstanding any of the foregoing, the Executive shall
not receive less than the minimum amounts and other entitlements required by
applicable employment standards legislation.


3.2    No Mitigation. Executive shall not have any duty to mitigate the amounts
payable by any Company Party under this Agreement by seeking new employment or
self-employment following termination. Except as specifically otherwise provided
in this Agreement, all amounts payable pursuant to this Agreement shall be paid
without reduction regardless of any amounts of salary, compensation or other
amounts which may be paid or payable to Executive as the result of Executive’s
employment by another employer or self-employment.


20

--------------------------------------------------------------------------------



EXHIBIT 10.2




ARTICLE IV
RESTRICTIVE COVENANTS


4.1    Confidential and Proprietary Information. The Executive acknowledges that
in the course of performing services for SemGroup and its Affiliates, Executive
may create (alone or with others), learn of, have access to, or receive
Confidential and Proprietary Information (as defined in Section 1.18). The
Executive recognizes that all such Confidential and Proprietary Information is
the sole and exclusive property of SemGroup and its Affiliates or of third
parties to which SemGroup or an Affiliate owes a duty of confidentiality, that
it is SemGroup’s policy to safeguard and keep confidential all such Confidential
and Proprietary Information, and that disclosure of Confidential and Proprietary
Information to an unauthorized third party would cause irreparable damage to
SemGroup and its Affiliates. Executive agrees that, except as required by the
duties of Executive’s employment with SemGroup or any of its Affiliates and
except in connection with enforcing Executive’s rights under this Agreement or
if compelled by a court or governmental agency, in each case provided, to the
extent permitted by applicable law, that prior written notice is given to
SemGroup, Executive will not, without the written consent of SemGroup, willfully
disseminate or otherwise disclose, directly or indirectly, any Confidential and
Proprietary Information disclosed to Executive or otherwise obtained by
Executive during his employment with SemGroup or its Affiliates, and will take
all necessary precautions to prevent disclosure, to any unauthorized individual
or entity (whether or not such individual or entity is employed or engaged by,
or is otherwise affiliated with, SemGroup or any Affiliate), and will use the
Confidential and Proprietary Information solely for the benefit of SemGroup and
its Affiliates and will not use the Confidential and Proprietary Information for
the benefit of any other Person nor permit its use for the benefit of Executive.
These obligations shall continue during and after the termination of Executive’s
employment for any reason and for so long as the Confidential and Proprietary
Information remains Confidential and Proprietary Information. In addition, the
Executive shall deliver all documents, notes, drawings and analyses containing
or reflecting such Confidential and Proprietary Information to SemGroup or its
Affiliates at any time upon request of SemGroup or its Affiliates, and in any
event shall deliver all such documents, notes, drawings and analyses to SemGroup
or its Affiliates upon the termination of the Executive’s employment regardless
of whether or not expressly requested to do so at the time employment or
engagement pursuant to this Agreement ceases. The Executive may, however, use or
disclose:


(a)    Confidential and Proprietary Information (except personal information)
that (i) is or becomes public, other than through a breach of this Agreement; or
(ii) is known to the Executive


21

--------------------------------------------------------------------------------



EXHIBIT 10.2


prior to employment or engagement by SemGroup and with respect to which the
Executive does not have any obligation of confidentiality; or


(b)    Confidential and Proprietary Information that is required to be
disclosed, or the disclosure of which to regulators is protected, by law,
whether under an order of a court or government tribunal, statutory provision or
other legal process, provided that, where such disclosure is required of the
Executive, the Executive informs the Company of such requirement as soon as the
Executive becomes aware of the requirement and in sufficient time to allow
SemGroup to take such steps as are lawfully available to SemGroup to avoid or
limit such disclosure by the Executive.


4.2    Non-Competition. During the period beginning on the Agreement Date and
ending on the first anniversary of the Termination Date, regardless of the
reason for Executive’s Separation from Service, whether with or without cause or
by resignation, the Executive shall not, directly or indirectly, within Canada:


(a)    engage or participate in, becoming employed by, serve as a director of,
or render advisory or consulting or other services in connection with, any
Competitive Business; provided, however, that after Executive’s Separation from
Service, this Section 4.2 shall not preclude Executive from: (i) being an
employee of, or consultant to, any business unit of a Competitive Business if:
(A) such business unit does not qualify as a Competitive Business in its own
right, and (B) Executive does not have any direct or indirect involvement in, or
responsibility for, any operations of such Competitive Business that cause it to
qualify as a Competitive Business, or (ii) with the approval of SemGroup, being
a consultant to, an advisor to, a director of, or an employee of a Competitive
Business; or


(b)    make or retain any financial investment, whether in the form of equity or
debt, or own any interest, in any Competitive Business. Nothing in this
subsection (b) shall, however, restrict Executive from making an investment in
any Competitive Business if such investment does not: (i) represent more than 1%
of the aggregate market value of the outstanding capital stock or debt (as
applicable) of such Competitive Business, (ii) give Executive any right or
ability, directly or indirectly, to control or influence the policy decisions or
management of such Competitive Business, or (iii) create a conflict of interest
between Executive’s duties to SemGroup and its Affiliates or under this
Agreement and his interest in such investment.


22

--------------------------------------------------------------------------------



EXHIBIT 10.2




4.3    Non-Solicitation. During the period beginning on the Agreement Date and
ending on the first anniversary of the Termination Date, regardless of the
reason for Executive’s Separation from Service, whether with or without Cause or
by resignation, Executive shall not, directly or indirectly:


(a)    other than in connection with the good-faith performance of his duties as
an officer of SemGroup or its Affiliates, cause or attempt to cause any
employee, director or consultant of SemGroup or an Affiliate (or who was an
employee, director or consultant of SemGroup or an Affiliate within the prior 12
months to the Termination Date) to terminate his relationship with SemGroup or
an Affiliate;


(b)    solicit the employment or engagement as a consultant or adviser, of any
employee of SemGroup or an Affiliate (or who was an employee, consultant or
adviser of SemGroup or an Affiliate within the prior 12 months to the
Termination Date), other than by SemGroup or its Affiliates, or cause or attempt
to cause any Person to do any of the foregoing;


(c)    solicit, approach, contact, call upon or canvass (or attempt to do any of
the foregoing), in connection with any undertaking that is in whole or in part a
Competitive Business, any customer, client or distributor of SemGroup or an
Affiliate to whom, at any time within the 12 month period prior to the
Termination Date, the Executive in the course of performing the Executive’s
duties had direct and personal contact if the purpose or effect or intended
effect of such solicitation would be/is to reduce the actual or potential
business of SemGroup to/from/with such customer, client or distributor.


4.4    Intellectual Property.


(a)    During the period of Executive’s employment with SemGroup or any
Affiliate, and thereafter upon SemGroup’s request, regardless of the reason for
Executive’s Separation from Service, Executive shall disclose immediately to
SemGroup all Work Product that: (i) relates to the business of SemGroup or any
Affiliate or any customer or supplier to SemGroup or an Affiliate or any of the
products or services being developed, manufactured, sold or otherwise provided
by SemGroup or an Affiliate or that may be used in relation therewith; or (ii)
results from tasks or projects assigned to Executive by SemGroup or an
Affiliate; or (iii) results from the use of the premises or personal property
(whether tangible or intangible) owned, leased


23

--------------------------------------------------------------------------------



EXHIBIT 10.2


or contracted for by SemGroup or an Affiliate. Executive agrees that any Work
Product shall be the property of SemGroup. Executive hereby assigns, and agrees
to assign, to SemGroup all right, title and interest in and to the Work Product
and all copies thereof, and all copyrights, patent rights, trademark rights,
trade secret rights and all other proprietary and intellectual property rights
in the Work Product, without further consideration, free from any claim, lien
for balance due, or rights of retention thereto on the part of Executive.


(b)    Notwithstanding the foregoing, SemGroup agrees and acknowledges that the
provisions of Section 4.4(a) relating to ownership and disclosure of Work
Product do not apply to any inventions or other subject matter for which no
equipment, supplies, facility, or trade secret information of SemGroup or an
Affiliate was used and that are developed entirely on Executive’s own time,
unless: (i) the invention or other subject matter relates: (A) to the business
of SemGroup or an Affiliate, or (B) to the actual or demonstrably anticipated
research or development of SemGroup or any Affiliate, or (ii) the invention or
other subject matter results from any work performed by Executive for SemGroup
or any Affiliate.


(c)    Executive agrees that, upon disclosure of Work Product to SemGroup,
Executive will, during his employment by SemGroup or an Affiliate and at any
time thereafter, at the request and cost of SemGroup, execute all such documents
and perform all such acts as SemGroup or an Affiliate (or their respective duly
authorized agents) may reasonably require: (i) to apply for, obtain and vest in
the name of SemGroup alone (unless SemGroup otherwise directs) letters patent,
copyrights or other intellectual property protection in any country throughout
the world, and when so obtained or vested to renew and restore the same; and
(ii) to prosecute or defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other intellectual property
protection, or otherwise in respect of the Work Product.


(d)    In the event that SemGroup is unable, after reasonable effort, to secure
Executive’s execution of such documents as provided in Section 4.4(c), whether
because of Executive’s physical or mental incapacity or for any other reason
whatsoever, Executive hereby irrevocably designates and appoints SemGroup and
its duly authorized officers and agents as his agent and attorney-in-fact, to
act for and on his behalf to execute and file any such application or
applications and to do all other lawfully permitted acts to further the
prosecution, issuance


24

--------------------------------------------------------------------------------



EXHIBIT 10.2


and protection of letters patent, copyright and other intellectual property
protection with the same legal force and effect as if personally executed by
Executive.


4.5    Non-Disparagement.


(a)    Executive agrees not to make, or cause to be made, any statement,
observation or opinion, or communicate any information (whether oral or written,
directly or indirectly) that: (i) accuses or implies that SemGroup and/or any of
its Affiliates, together with their respective present or former officers,
directors, partners, stockholders, employees and agents, and each of their
predecessors, successors and assigns, engaged in any wrongful, unlawful or
improper conduct, whether relating to Executive’s employment (or the termination
thereof), the business or operations of SemGroup, or otherwise; or (ii)
disparages, impugns or in any way reflects adversely upon the business or
reputation of SemGroup and/or any of its Affiliates, together with their
respective present or former officers, directors, partners, stockholders,
employees and agents, and each of their predecessors, successors and assigns.


(b)    SemGroup agrees not to authorize any statement, observation or opinion,
or communicate any information (whether oral or written, direct or indirect)
that: (i) accuses or implies that Executive engaged in any wrongful, unlawful or
improper conduct relating to Executive’s employment or termination thereof with
SemGroup, or otherwise; or (ii) disparages, impugns or in any way reflects
adversely upon the reputation of Executive.


(c)    Notwithstanding anything contained herein to the contrary, nothing herein
shall be deemed to preclude or limit (i) Executive or SemGroup from providing
truthful testimony or information pursuant to subpoena, court order or other
similar legal or regulatory process, provided, that to the extent permitted by
applicable law, Executive will promptly inform SemGroup of any such obligation
prior to participating in any such proceedings or (ii) Executive from (A) filing
a charge or complaint with any Government Agency, (B) communicating with any
Government Agency or otherwise participating in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to SemGroup, or (C) receiving an award for
information provided to any Government Agency.


4.6    Reasonableness of Restrictive Covenants.


25

--------------------------------------------------------------------------------



EXHIBIT 10.2




(a)    Executive acknowledges that the covenants contained in this Agreement are
reasonable in the scope of the activities restricted, the geographic area
covered by the restrictions, and the duration of the restrictions, and that such
covenants are reasonably necessary to protect SemGroup’s legitimate interests in
its Confidential and Proprietary Information, its proprietary work, and in its
relationships with its employees, customers, suppliers and agents.


(b)    SemGroup has, and Executive has had an opportunity to, consult with their
respective legal counsel and to be advised concerning the reasonableness and
propriety of such covenants. Executive acknowledges that his observance of the
covenants contained herein will not deprive Executive of the ability to earn a
livelihood or to support his dependents.


(c)    Executive understands he is bound by the terms of this ARTICLE IV,
whether or not he receives severance payments under this Agreement or otherwise.


4.7    Right to Injunction: Survival of Undertakings.


(a)    In recognition of the confidential nature of the Confidential and
Proprietary Information, and in recognition of the necessity of the limited
restrictions imposed by this Agreement, Executive and SemGroup agree that it
would be impossible to measure solely in money the damages which SemGroup would
suffer if Executive were to breach any of his obligations hereunder. Executive
acknowledges that any breach of any provision of this Agreement would
irreparably injure SemGroup. Accordingly, Executive agrees that if he breaches
any of the provisions of this Agreement, SemGroup shall be entitled, in addition
to any other remedies to which SemGroup may be entitled under this Agreement or
otherwise, to an injunction, without having to prove damages, to be issued by a
court of competent jurisdiction, to restrain any breach, or threatened breach,
of any provision of this Agreement by the Executive, or by any or all of the
Executive's partners, employers, employees, servants, agents, representatives
and any other Persons directly or indirectly acting for, or on behalf of, or
with, the Executive, without the necessity of posting a bond or other security
therefor. Executive hereby waives any right to assert any claim or defense that
SemGroup has an adequate remedy at law for any such breach and agrees that
SemGroup shall be entitled to all of its costs and expenses incurred in
obtaining such relief. If any covenant or provision of this ARTICLE IV is
determined to be void or unenforceable in whole or in part, for any reason,


26

--------------------------------------------------------------------------------



EXHIBIT 10.2


it shall be deemed not to affect or impair the validity of any other covenant or
provision of this Agreement, which shall remain in full force and effect.
Further, to the extent any covenant or provision of this ARTICLE IV is
determined by a court of competent jurisdiction to be void or unenforceable in
whole or in part because of such covenant’s duration or geographical or other
scope, then such court shall have the power to modify the duration or scope of
such provision, as the case may be, so as to cause such covenant as so modified
to be enforceable.


(b)    All of the provisions of this Agreement shall survive any Separation from
Service of Executive, without regard to the reasons for such termination.
Notwithstanding Section 2.8, in addition to any other rights it may have,
neither SemGroup nor any Affiliate shall have any obligation to pay or provide
severance or other benefits (except as may be required under applicable law)
after the Termination Date if Executive has materially breached any of
Executive’s obligations under this Agreement.




27

--------------------------------------------------------------------------------



EXHIBIT 10.2


ARTICLE V
NON-EXCLUSIVITY OF RIGHTS


5.1    Waiver of Certain Other Rights. Executive agrees that, for as long as
this Agreement is in force, the severance payments and severance benefits set
out in ARTICLE II, or otherwise within this Agreement, shall govern all of
Executive’s entitlements on separation of employment from Employer or SemGroup
or its Affiliates, howsoever caused, and that except as set out in this
Agreement or otherwise required by applicable employment standards legislation,
Executive has no further right to any severance payment, severance benefits,
notice of termination, or pay in lieu of notice of termination pursuant to the
common law or any other agreement.


5.2    Other Rights. Except as expressly provided in Section 5.1 and as provided
in the Recitals to this Agreement, this Agreement shall not prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan, program, policy, practice or procedure provided by a Company
Party and for which Executive may qualify, nor shall this Agreement limit or
otherwise affect such rights as Executive may have under any other agreements
with a Company Party. Amounts that are vested benefits or that Executive is
otherwise entitled to receive under any plan, program, policy, practice or
procedure and any other payment or benefit required by law at or after the
Termination Date shall be payable in accordance with such plan, program, policy,
practice or procedure or applicable law except as expressly modified by this
Agreement.


5.3    No Right to Continued Employment. Nothing in this Agreement shall
guarantee the right of Executive to continue in employment, and SemGroup and the
Employer retain the right to terminate Executive’s employment at any time for
any reason or for no reason.


ARTICLE VI
MISCELLANEOUS


6.1    No Assignability. This Agreement shall be binding on the Executive and
their respective heirs, administrators and executors. The Executive shall not
assign or transfer, whether absolutely, by way of security or otherwise, all or
any part of the Employee’s rights or obligations under this Agreement without
the prior consent of SemGroup, which may be arbitrarily withheld.


6.2    Successors. This Agreement shall inure to the benefit of and be binding
upon SemGroup and its successors and assigns. SemGroup will require any
successor (whether direct or indirect, by


28

--------------------------------------------------------------------------------



EXHIBIT 10.2


purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of SemGroup (or the Employer during any Post-Change Period)
to assume expressly and agree to perform this Agreement in the same manner and
to the same extent that SemGroup (or, if applicable, the Employer) would be
required to perform it if no such succession had taken place. If Executive’s
employment is transferred from SemGroup to a Subsidiary, or from a Subsidiary to
SemGroup or another Subsidiary, the rights and obligations of the Employer
(determined prior to such transfer) shall automatically become the rights and
obligations of the Employer (determined immediately following such transfer),
without requiring the consent of Executive.


6.3    Payments to Beneficiary. If Executive dies before receiving amounts to
which Executive is entitled under this Agreement, such amounts shall be paid in
a lump sum to one or more beneficiaries designated in writing by Executive
(each, a “Beneficiary”). An Executive’s Beneficiary for receipt of any payment
made under this Agreement in the event of Executive’s death shall be the
person(s) designated as the Executive’s Beneficiary(ies) for life insurance
benefits under SemGroup’s fully company-paid life insurance benefits plan unless
Executive designates a different Beneficiary on the form prescribed by SemGroup.
If no Beneficiary is designated, Executive’s estate shall be his Beneficiary.


6.4    Non-Alienation of Benefits. Except where required by applicable law,
benefits payable under this Agreement shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, either voluntary or
involuntary, before actually being received by Executive, and any such attempt
to dispose of any right to benefits payable under this Agreement shall be void.


6.5    Severability. If any one or more Articles, Sections or other portions of
this Agreement are declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any Article, Section or other portion not so declared to be unlawful
or invalid. Any Article, Section or other portion so declared to be unlawful or
invalid shall be construed so as to effectuate the terms of such Article,
Section or other portion to the fullest extent possible while remaining lawful
and valid.


6.6    Amendments. No amendment of this Agreement shall be effective unless made
in writing and signed by the parties.




29

--------------------------------------------------------------------------------



EXHIBIT 10.2


6.7    Notices. All notices and other communications under this Agreement shall
be in writing and delivered by hand, by nationally-recognized delivery service
that promises overnight delivery, or by first-class registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


If to Executive:
to Executive at his most recent home address on file with SemGroup.
If to SemGroup or Employer:
SemGroup Corporation
Two Warren Place
6120 S. Yale Avenue, Suite 1500
Tulsa, OK 74136


Attention: General Counsel or to such other address as either party shall have
furnished to the other in writing. Notice and communications shall be effective
when actually received by the addressee.
6.8    Joint and Several Liability. In the event that the Employer incurs any
obligation to Executive pursuant to this Agreement, such Employer, SemGroup and
each Subsidiary, if any, of which such Employer is a subsidiary shall be jointly
and severally liable with such Employer for such obligation.


6.9    Counterparts. This Agreement may be executed in 2 or more counterparts,
each of which shall be deemed an original, but all of which together constitute
one and the same instrument.


6.10    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Alberta and the laws of Canada
applicable in that Province and shall be treated, in all respects, as an Alberta
contract.


6.11    Currency. Unless otherwise provided, all dollar amounts referred to in
this Agreement are in lawful money of Canada.


6.12    Captions. The captions of this Agreement are not a part of the
provisions hereof and shall have no force or effect.


6.13    Rules of Construction. Reference to a specific law shall include such
law, any valid regulation promulgated thereunder, and any comparable provision
of any future legislation amending, supplementing or superseding such section.


30

--------------------------------------------------------------------------------



EXHIBIT 10.2




6.14    Number and Gender. Wherever appropriate, the singular shall include the
plural, the plural shall include the singular, and the masculine shall include
the feminine.


6.15    Tax Withholding. SemGroup may withhold from any amounts payable under
this Agreement or otherwise payable to Executive any Taxes SemGroup determines
to be required under applicable law or regulation and may report all such
amounts payable to such authority as is required by any applicable law or
regulation.


6.16    Entire Agreement. This Agreement and the documents expressly referred to
herein contain the entire understanding of SemGroup and Executive with respect
to severance or benefits in relation to a Change in Control or Separation from
Service, and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, with respect to severance or benefits in
relation to a Change in Control or Separation from Service.




31

--------------------------------------------------------------------------------



EXHIBIT 10.2


ARTICLE VII
EXECUTIVE’S ACKNOWLEDGMENT




7.1    Acknowledgement. The Executive acknowledges that:


(a)    the Executive has had sufficient time to review the Agreement thoroughly;


(b)    the Executive has read and understands the terms of the Agreement and the
obligations hereunder; and


(c)    the Executive has been given an opportunity to obtain independent legal
advice concerning the interpretation and effect of the Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement






Executive:




__________________________________    ________________________________
WITNESS (Signature)    [Executive Name]




__________________________________    Date: ___________________________
WITNESS (Print Name)






SEMGROUP CORPORATION:




By: _____________________________
Name:
Title:




32